407 F.2d 820
70 L.R.R.M. (BNA) 2880
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.K. & H. SPECIALTIES CO., Incorporated, Respondent.
No. 16884.
United States Court of Appeals Sixth Circuit.
March 5, 1969.

John I. Taylor, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Glen M. Bendixsen, Joseph C. Thackery, Attorneys, N.L.R.B., Washington, D.C., on brief, for petitioner.
Sheldon A. Fealk, Detroit, Mich., Marvin Breskin, Detroit, Mich., on brief, for respondent.
Before PHILLIPS and CELEBREZZE, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER

1
This case is before the Court upon the petition of the National Labor Relations Board pursuant to Section 10(e) of the National Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519, 29 U.S.C. Sec. 151 et seq.), and Section 102.52, et seq., of the Board's Rules and Regulations (29 CFR 102.52), for enforcement of its supplemental order issued against Respondent on March 28, 1967.


2
On an earlier hearing of this case the order of the Board was enforced by this Court.  N.L.R.B. v. K. & H. Specialties Co. and Lowey B. Hannon (No. 16,884, November 30, 1965, unpublished).  The Company was directed to sign a collective bargaining agreement and to make whole those employees who had suffered loss as a result of the Company's refusal to sign.


3
The present case involves a supplemental decision of the Board reported at 163 N.L.R.B. 79.  In this decision the Trial Examiner determined the amount of backpay due to twenty employees and the Board affirmed.


4
The Company contends that under the terms of the collective bargaining agreement the amount of backpay should have been determined by arbitration and was beyond the jurisdiction of the Board.  We conclude that this contention is refuted by the recent Supreme Court decision in N.L.R.B. v. Strong Roofing & Insulating Co., 393 U.S. 357, 89 S.Ct. 541, 21 L.Ed.2d 546, announced January 15, 1969.


5
Enforcement granted.